Citation Nr: 1801816	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for chronic joint and muscle pain, to include femoroacetabular impingement of the left hip and chronic pain syndrome.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for headaches of the muscle contraction type.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for neuroendocrine tumor of the pancreas.

8.  Entitlement to service connection for antiphospholipid syndrome (claimed as blood clotting disorder), to include as secondary to neuroendocrine tumor of the pancreas.

9.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to neuroendocrine tumor of the pancreas.
	

REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel


INTRODUCTION

 The Veteran served on active duty from August 1981 to May 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This appeal was before the Board in July 2015, at which time it was remanded for additional development.  After the issuance of a February 2016 supplemental statement of the case, the claims were remitted to the Board of further appellate review.

The appeal is remand to the Agency of Original Jurisdiction (AOJ).


REMAND

In July 2015, the Board remanded the Veteran's claims for additional development.  In the body of the remand, the Board discussed the need to obtain documentation from the Social Security Administration (SSA) regarding the Veteran's application for disability benefits.  In the action paragraphs, the Board directed the AOJ to obtain the Veteran's private treatment records from a variety of sources, as well as his VA treatment records.  Despite the discussion in the body of the remand, the Board mistakenly did not include a specific directive regarding the Veteran's SSA records.  Appearing to rely solely on the action paragraphs, while the appeal was in remand status, the AOJ did not undertake efforts obtain the Veteran's SSA records.  Consequently, in the interest of fairness and due process, the Board finds that a remand to attempt to obtain these records is required.   See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must undertake efforts to obtain from SSA the records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning that claim.  If the requested records are not available or do not exist, the AOJ must document this determination and that documentation must be associated with the claims file.  The Veteran should be notified of such and given the opportunity to respond.  

2.  The AOJ must then re-adjudicate the claims on appeal, to include any relevant evidence associated with the claims file since the July 2015 remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time in which to respond.  Thereafter, the appeal should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

